Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments.  Claims 10 and 13 were further withdrawn from prosecution as being drawn to non-elected groups I and III in the previous office action.  Applicant did not argue the withdrawal of the claims in the response.  Applicant has amended the claim but the claims are still considered withdrawn.
The Examiner acknowledges the amendment to claim 9.  The previous drawing objections are withdrawn.
	The Examiner acknowledges the amendments to claims 14 and 16 the previous 112 rejections are withdrawn.
	The rejections of Bailey have been withdrawn.  The rejections of Rahbar have been maintained and made final.
Claim Interpretation
The term “flexible” is a relative term that is to be interpreted in view of the specification.  In paragraphs [0043] it’s described that “The flexible connector 112 comprises flexible material…. the flexible connector 112 may be made of a plastic or silicon material”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8, 11, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahbar-Dehghan (US 7,966,687) herein referred to as Rahbar.
Regarding claim 8 (Original) Rahbar discloses a cleaning device comprising: 
a connector (Item 14) with a first end portion having an angled portion and a straight second end portion (Annotated Figure 4 shows Item 14 as being straight and reducing in diameter to meet the paddle); 
a paddle (Item 16) with a flat plane (depicted in Fig 4), a front side, a back side, a proximal end, a distal end, a left side and a right side; and 
the proximal end of the paddle oriented toward the angled portion of the first end portion (the proximal end is close to and facing the angle portion)
wherein the angled portion is more flexible than the straight second end portion such that pressure on the paddle causes the cleaning device to bend at the angled portion (the angled portion has a reduction in diameter in comparison to the second portion.  Since the connector and angled portion are made of the same piece of material, the amount of bending would be greatest at the smallest diameter. Please note, there is no direction of bending required).

    PNG
    media_image1.png
    696
    843
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 11 (Currently Amended) Rahbar discloses a cleaning device comprising: 3Application No.: 17/062,587 Reply to the November 9, 2021, Requirement for Restriction Docket No.: VIC_0201 
a connector (Item 14) with a first end portion having an angled portion (reduction in diameter towards the paddle) and a straight second end portion comprising a handle (straight section of Item 14); 
a paddle (Item 16) with a flat front side with one or more protrusions (Item 34), a back side, a proximal end attached to the angled portion, a distal end, a left side and a right side (annotated Figure 4); and 
a cleaning cover (Item 18) that covers the flat front side of the paddle
wherein the angled portion is more flexible than the straight second end portion such that pressure on the paddle causes the cleaning device to bend at the angled portion (the angled portion has a reduction in diameter in comparison to the second portion.  Since the connector and angled portion are made of the same piece of material, the amount of bending would be greatest at the smallest diameter.  Please note, there is no direction of bending required).  
Regarding claim 12 (Original) Rahbar discloses the cleaning device of claim 11, wherein the paddle is flexible such that it conforms to a cleaning surface when the paddle is pressed against the cleaning surface (flexible is viewed as a relative term.  Column 3 Lines 33-37 describe the handle being “rigid”, while the paddle is described in Column 3 Lines 57-58 as “semi rigid” or more flexible than the handle).  
Regarding claim 16 (Currently Amended) Rahbar discloses the cleaning device of claim 11, wherein the device has a thickness of less than 1/2 inch in an axis that is orthogonal to the front side of the paddle (Column 3 Lines 33-40 Item 14 can be cylindrical with Item 14a being a groove.  At least a section of the handle has a thickness of nearly 0, where the outer diameter meets the groove).  
Regarding claim 17 (Original) Rahbar discloses the cleaning device of claim 11, wherein the one or more protrusions are configured to concentrate pressure on a cleaning surface, when the paddle is pressed against the cleaning surface, in a concentrated area that is smaller than an area of the front side of the paddle (Item 34 has a smaller area than the front surface of the paddle).  
Regarding claim 18 (Original) Rahbar discloses the cleaning device of claim 17, wherein: the cleaning cover comprises of a cleaning material that envelopes the paddle; and the cleaning cover is configured to remove dirt or other build on window surfaces (Column 3 Line 57- Column 4 Lines 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahbar-Dehghan (US 7,966,687) in view of Per-Lee (US 5,673,455).
Regarding claim 9 (Currently Amended) Rahbar discloses the cleaning device of claim 8, further comprising an attachable cleaning cover (Item 19) that has a flat plane shape with a front side and a back side (Figure 4); wherein the cleaning cover envelopes the paddle.  Rahbar fails to explicitly disclose wherein the cleaning cover has second set of protrusions that extend from the back side of the cleaning cover.  Rahbar does disclose protrusions on the paddle that would provide a rippling affect to the cleaning cover.
Per-Lee teaches a variety of different cleaning covers including a cleaning cover with protrusions (Item 230).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the cleaning cover with protrusions as taught by Per-Lee for the cleaning cover of Rahbar.  Since Rahbar in an embodiment teaches protrusions on the paddle which would affect the scrubbing ability of the cleaning cover, integrating the protrusions into the cleaning cover and keeping a flat paddle would lead one of ordinary skill in the art to the predictable result of a cleaning cover with higher cleaning potential than a smooth cover.  Further, having different cleaning covers (with protrusions and without protrusions) would allow a user to easily change the cleaning covers for different cleaning scenarios.
Regarding claim 14 (Currently Amended) Rahbar discloses the cleaning device of claim 11. Rahbar fails to explicitly disclose wherein the angled portion is made of a flexible material.  
Per-Lee teaches a connector made of a flexible plastic material (Column 5 Lines 37-43).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of Rahbar to be of the flexible plastic material as taught by Per-Lee.  Doing so would allow for the connector to be cheaply manufactured by an injection molding process.  Further, selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Please note in the instant application there is no criticality given to the plastic material of the connector.
Regarding claim 15 (Original) Rahbar in view of Per-Lee disclose the cleaning device of claim 14, wherein the angled portion is rigid in a rotation axis that is orthogonal to the flat plane of the paddle such that the paddle does not rotate toward the left side or the right side when the paddle is moved in a side-to-side motion Rahbar, Column 3 Lines 33-52, the connector is described as rigid).  
Regarding claim 19 (Original) Rahbar discloses the cleaning device of claim 18, wherein the cleaning cover is shaped to conform to the protrusions (Column 3 Lines 57-60, Item 18 is made of fabric which would conform to the underneath surface).  Rahbar fails to explicitly disclose the protrusions on the paddle have a hemispherical shape. (Rhabar discloses that the protrusions can be other shapes such as spikes or ridges Column 3 Line 47-50 )
Per-Lee teaches a handle with a cover that can cover a paddle with hemispherical shaped protrusions (Column 12 Lines 8-14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of the protrusions of Rhabar to be hemispherical as taught by Per-Lee.  By increasing the curvature to be hemispherical, there is a decrease in corners which decreases the possibility of scratch fragile surfaces of optical glass.  Further, such a modification would involve a mere change in the shape of a component, which is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Please note in the instant application there is no criticality given to the hemispherical shape of the protrusions.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rahbar-Dehghan (US 7,966,687) in view of Per-Lee (US 5,673,455) in view of Jun (US 2017/0340097).
Regarding claim 21 (New) Rahbar in view of Per-Lee disclose the cleaning device of claim 9.  Rahbar fails to explicitly disclose wherein the cleaning cover has one or more straps that are configured to wrap around an end of the paddle to hold the cleaning cover to the paddle.  
Jun teaches a strap (Item 3) configured to hold the cleaning cover to the paddle (Paragraph [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mounting of Rahbar to include the strap of Jun.  Doing so would ensure the cleaning cover would not fall off the paddle.
Regarding claim 22 (New) Rahbar in view of Per-Lee in view of Jun disclose the cleaning device of claim 21, wherein the one or more straps are configured to wrap around the proximal end of the paddle (Jun Figures 9 and 10).
Response to Arguments
	Applicant argues Rahbar does not disclose the angled portion being “more flexible” than the second portion.  The Examiner respectfully disagrees.  Rahbar discloses the angled portion being a smaller cross section. Rigidity has to do with material type and diameter/size, since the angled portion of Rahbar has a reduced cross-sectional area at the angled portion, it will have more flexibility than the second portion of the second end portion.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723